Exhibit 10.2

 

Description: C:\Users\byoon\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\AH6K770D\NewSeniorLogo (2).jpg [logo_newsenior.jpg]

 

, 2014

 

[NAME] 

[ADDRESS]

 

Dear                ,

 

As you know, Newcastle Investment Corp. (“Newcastle”) has distributed all the
common stock of New Senior Investment Group Inc. (“New Senior”) to Newcastle
stockholders (the “Distribution”). On the date of the Distribution, you held one
or more rights to purchase Newcastle common stock on the terms summarized in
Exhibit A hereto (each, an “Original Newcastle Option”). Effective as of the
Distribution, each Original Newcastle Option was converted into (i) a right
(each an “Adjusted Newcastle Option”) to purchase the same number of Newcastle
common shares at the per-share exercise price shown on Exhibit A hereto and (ii)
a right (each, an “SNR Option”) to purchase the number of shares of New Senior
common stock at the per-share exercise price shown on Exhibit A hereto, in each
case on the same terms and conditions otherwise applicable to the Original
Newcastle Option.

 

Accordingly, unless and until New Senior provides you with revised
documentation, the terms of your SNR Option are as set forth in the award
agreement evidencing the Original Newcastle Option (the “Award Agreement”) as
modified by this letter and the terms, as applicable, of the Newcastle
Investment Corp. Nonqualified Stock Option and Incentive Award Plan, the
Newcastle Investment Corp. 2012 Nonqualified Stock Option and Incentive Award
Plan or the Newcastle Investment Corp. 2014 Nonqualified Stock Option and
Incentive Award Plan (collectively the “Plans”), provided that, as applicable,
all references to “Newcastle” or “Company” in the Award Agreement and the Plans
shall be deemed to be references to New Senior. You will receive a separate
letter from Newcastle in regard to your Adjusted Newcastle Option.

 

Please sign both copies of this letter where indicated below, retain one for
your records and return the other to          to indicate your acknowledgment of
and agreement to the terms and conditions contained herein. If you have any
questions about this letter, please contact at                .

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

  New Senior Investment Group Inc.         By:     Name:     Title:  

 

Acknowledged and agreed as of               , 2014:           [Name]  

 

2

 

 

Exhibit A

 

Original Newcastle Option Adjusted Newcastle
Option SNR Option Date of Grant Expiration Date Number of Shares Subject to
Option Upon Grant Number of Shares Subject to Option Upon Distribution Per-Share
Exercise Price Per-Share Exercise Price Number of Shares Subject to Option Upon
Distribution Per-Share Exercise Price                                          
                     

 

3

 

